DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations lack antecedent basis:
“the image data of a plurality of frames” in Claims 1, 4-6
“the image data of at least one or more frames” in Claims 1, 4-6
“the image data of the reference frame” in Claims 1, 4-6
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 101
Claims 1-3, 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 5-6 recite detect[ing] a positional deviation amount, combin[ing] information concerning the pixels, and perform[ing] interpolation processing on combined image data and reference image data. 
The limitation of detecting a positional deviation amount, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation 
Similarly, the limitation of combining information concerning the pixels, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the processor being configured to”, “executed by an image processing device”, or “the program causing an image processing device to” language, “combining” in the context of this claim encompasses the user remembering information about a previous image frame. 
Additionally, the limitations of performing interpolation processing on combined image data and reference image data, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the processor being configured to”, “executed by an image processing device”, or “the program causing an image processing device to” language, “performing interpolation” in the context of this claim encompasses the user matching an observed color to another portion of an image. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor, processing device, or non-transitory computer-readable medium with an executable program to perform the detection, combining, and performing interpolation steps. The processor, processing device, and non-transitory computer-readable medium with an executable program are recited at a high-level of generality such that these elements do not perform additional processes to the generic computer function of data manipulation.  Therefore, these elements as recited amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, processing device, or non-transitory computer-readable medium with an executable program to perform both the detection, combining, and performing interpolation steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017158840 A by Kubo (hereinafter “Kubo”). 
Regarding Claim 1, Kubo discloses an image processing device comprising a processor comprising hardware (processor device 16 including a CPU, memory, etc.; [0053]), the image processing device to which an endoscope (endoscope 12; [0033]; Fig. 1) is connectable, the endoscope including an image sensor and a color filter (imaging device 48 with RGB color filters; [0048-51]; Fig. 1), the image sensor including a plurality of pixels arranged in a two-dimensional lattice shape (imaging surface configuration as shown in Fig. 5), each pixel being configured to receive and photoelectrically convert lights to generate image data in a predetermined frame (RGB components output from corresponding color filters; [0049-51]; Fig. 1), the color filter including a first filter (cyan filters) and a plurality of types of second filters (magenta, yellow, and green filters), the first filter being arranged in half or more pixels of all 
the processor being configured to: detect a positional deviation amount of the pixels among the image data of a plurality of frames generated by the image sensor (deviation of a coordinate position over time in image numerical information calculation unit 69; [0083-85]; Fig. 7); combine, based on the detected positional deviation amount, information concerning the pixels, in which the first filter is arranged, of the image data of at least one or more past frames with image data of a reference frame to generate combined image data (color components from sequential emissions aligned into a normal image or a special image; [0118-124]); perform interpolation processing on the generated combined image data to generate, as reference image data, first interpolated image data including information concerning the first filter in all pixel positions (interpolation and demosaic processing for cyan components in demosaic processing unit 62); and perform, referring to the generated reference image data, interpolation processing on the image data of the reference frame to generate, for each of the plurality of types of second filters, second interpolated image data including information concerning the second filters in all pixel positions (interpolation and demosaic processing for magenta, yellow, and green components in demosaic processing unit 62; [0059-61, 85]).
Regarding Claim 5, Kubo discloses an image processing method executed by an image processing device (processor device 16; [0053]) to which an endoscope (endoscope 12; [0033]; Fig. 1) is connectable, the endoscope including an image sensor and a color filter (imaging device 48 with RGB color filters; [0048-51]; Fig. 1), the image sensor including a plurality of pixels arranged in a two-dimensional lattice shape (imaging surface configuration as shown in Fig. 5), each pixel being configured to receive and photoelectrically convert lights to generate image data in a predetermined frame (RGB components output from corresponding color filters; [0049-51]; Fig. 1), the color filter including a first filter (cyan filters) and a plurality of types of second filters (magenta, yellow, and green filters), the first filter being arranged in half or more pixels of all the pixels in the image sensor and being a cyan filter 
the image processing method comprising: detecting a positional deviation amount of the pixels among the image data of a plurality of frames generated by the image sensor (deviation of a coordinate position over time in image numerical information calculation unit 69; [0083-85]; Fig. 7); combining, based on the detected positional deviation amount, information concerning the pixels, in which the first filter is arranged, of the image data of at least one or more past frames with image data of a reference frame to generate combined image data (color components from sequential emissions aligned into a normal image or a special image; [0118-124]); performing interpolation processing on the generated combined image data to generate, as reference image data, first interpolated image data including information concerning the first filter in all pixel positions (interpolation and demosaic processing for cyan components in demosaic processing unit 62); and performing, referring to the generated reference image data, interpolation processing on the image data of the reference frame to generate, for each of the plurality of types of second filters, second interpolated image data including information concerning the second filters in all pixel positions (interpolation and demosaic processing for magenta, yellow, and green components in demosaic processing unit 62; [0059-61, 85]).
Regarding Claim 6, Kubo discloses a non-transitory computer-readable recording medium with an executable program stored thereon (CPU executing an endoscopic image signal processing program; [0053]), the program causing an image processing device to which an endoscope (endoscope 12; [0033]; Fig. 1) is connectable, the endoscope including image sensor and a color filter (imaging device 48 with RGB color filters; [0048-51]; Fig. 1), the image sensor including a plurality of pixels arranged in a two-dimensional lattice shape (imaging surface configuration as shown in Fig. 5), each pixel being configured to receive and photoelectrically convert lights to generate image data in a predetermined frame (RGB components output from corresponding color filters; [0049-51]; Fig. 1), the color filter including a first filter (cyan filters) and a plurality of types of second filters (magenta, yellow, and green filters), the first filter 
to execute: detecting a positional deviation amount of the pixels among the image data of a plurality of frames generated by the image sensor (deviation of a coordinate position over time in image numerical information calculation unit 69; [0083-85]; Fig. 7); combining, based on the detected positional deviation amount, information concerning the pixels, in which the first filter is arranged, of the image data of at least one or more past frames with image data of a reference frame to generate combined image data (color components from sequential emissions aligned into a normal image or a special image; [0118-124]); performing interpolation processing on the generated combined image data to generate, as reference image data, first interpolated image data including information concerning the first filter in all pixel positions (interpolation and demosaic processing for cyan components in demosaic processing unit 62); and performing, referring to the generated reference image data, interpolation processing on the image data of the reference frame to generate, for each of the plurality of types of second filters, second interpolated image data including information concerning the second filters in all pixel positions (interpolation and demosaic processing for magenta, yellow, and green components in demosaic processing unit 62; [0059-61, 85]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of US 20100150440 A1 by Kwak et al. (hereinafter “Kwak”).
Regarding Claim 2, Kubo discloses the image processing device according to claim 1.  Kubo further discloses generating the reference image data using the combined image data (interpolation and demosaic processing for cyan components in demosaic processing unit 62) and performing interpolation processing on the image data of the reference frame to generate the reference image data (interpolation and demosaic processing for magenta, yellow, and green components in demosaic processing unit 62; [0059-61, 85]).
Kubo does not disclose determine whether the detected positional deviation amount is smaller than a threshold.  However, Kwak discloses a color interpolation apparatus in which a threshold value determining unit 12 determines a threshold such as a cutoff luminance value for each color to determine a set area in an image.  The determined threshold is used in subsequent image processes and calculations ([0041-42]; Figs. 1, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kubo with the threshold disclosed by Kwak with the benefit of determining a plurality of threshold values for edge determination in a set area (Kwak [0036]).
Regarding Claim 3, Kubo as modified by Kwak discloses the image processing device according to claim 2.  Kubo does not disclose a new version of the reference image data combined by performing weighting of the reference image data generated using the combined image data and the reference image data generated using the image data of the reference frame.  However, Kwak discloses threshold value determining unit 12, which determines a threshold such as a cutoff luminance value for each color to determine a set area in an image ([0040-41]; Fig. 1).  In each area, color values are created based on the input threshold values based on a series of comparisons as described in Fig. 8 ([0066-69]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kubo with the threshold disclosed by Kwak with the benefit of determining a plurality of threshold values for edge determination in a set area (Kwak [0036]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of US 20160270642 A1 by Morita (hereinafter “Morita”).
Claim 4, Kubo discloses an endoscope system (endoscope system 10) comprising: an endoscope configured to be inserted into a subject (endoscope 12; [0033-34]; Fig. 1); and an image processing device to which the endoscope is connected (processor device 16; [0053]), wherein the endoscope includes: an image sensor in which a plurality of pixels arranged in a two-dimensional lattice shape (imaging device 48 with surface configuration as shown in Fig. 5; [0048-51]), each pixel being configured to receive and photoelectrically convert lights to generate image data in a predetermined frame (RGB components output from corresponding color filters; [0049-51]; Fig. 1); and a color filter including a first filter (cyan filters) and a plurality of types of second filters (magenta, yellow, and green filters; [0051]), the second filters having spectral sensitivity characteristics different from a spectral sensitivity characteristic of the first filter (each filter sensitive to the corresponding spectral component), the first filter and the second filters being arranged to correspond to the pixels (components output from corresponding color filters; [0049-51]), and the image processing device includes a processor comprising hardware (processor device 16 including a CPU, memory, etc.; [0053]), 
the processor being configured to: detect a positional deviation amount of the pixels among the image data of a plurality of frames generated by the image sensor (deviation of a coordinate position over time in image numerical information calculation unit 69; [0083-85]; Fig. 7); combine, based on the detected positional deviation amount, information concerning the pixels, in which the first filter is arranged, of the image data of at least one or more past frames with image data of a reference frame to generate combined image data (color components from sequential emissions aligned into a normal image or a special image; [0118-124]); perform interpolation processing on the generated combined image data to generate, as reference image data, first interpolated image data including information concerning the first filter in all pixel positions (interpolation and demosaic processing for cyan components in demosaic processing unit 62); and perform, referring to the generated reference image data, interpolation processing on the image data of the reference frame to generate, for each of the plurality of types of second filters, second interpolated image data including information concerning the second filters in all pixel positions (interpolation and demosaic processing for magenta, yellow, and green components in demosaic processing unit 62; [0059-61, 85]).
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2016110984 A1
US 20190142240 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795